Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Lee Patterson appeals the extent of the reduction granted in his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Patterson, No. 2:00-cr-00187-RGD-1 (E.D Va. filed May 27, 2008; entered May 28, 2008); see United States v. Dunphy, 551 *561F.3d 247, 257 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.